



COURT OF APPEAL FOR ONTARIO

CITATION: Aminzada v. Wal-Mart Canada Corp., 2018 ONCA 269

DATE: 20180319

DOCKET: C63704

Simmons, Pepall and van Rensburg JJ.A.

BETWEEN

Nasima Aminzada

Plaintiff (Appellant)

and

Wal-Mart
    Canada Corp. and

McDonalds Restaurants of
    Canada Limited

Defendants (Respondents)

Joel P. McCoy, for the appellant

Donna Polgar, for the respondents

Heard: March 15, 2018

On appeal from the judgment of Justice J.M. Fragomeni of
    the Superior Court of Justice, dated March 30, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The motion judge, on a motion for summary judgment, dismissed the
    appellants action for negligence arising from a fall at a McDonalds
    restaurant.  Among other findings, the motion judge found McDonalds met the
    standard of care in addressing a spill on the floor.  In our view, the motion
    judges findings, analysis and conclusions on this issue are unassailable.

[2]

Further, it was open to the motion judge, for the reasons he gave, to
    decline to draw an adverse inference and make the finding sought by the
    appellant from the failure of McDonalds to file an affidavit from an employee
    who was seen mopping the floor on the video which captured the incident.

[3]

The appeal is dismissed.

[4]

Costs of the appeal are to the respondent on a partial indemnity scale
    in the agreed upon amount of $7,500 inclusive of disbursements and taxes.


